85 F.3d 611
1996-1 Trade Cases  P 71,421
Timothy Durkin, John Durkin, Nicholas Bonelliv.Major League Baseball, National Football League, NationalBasketball Association, National Hockey League, ColumbiaBroacasting System, Inc., American Broadcasting Companies,Inc., National Broadcasting Company, Inc., ESPN SportsNetwork, Inc., Turner Broadcasting System, Inc., FoxBroadcasting, Inc.
NO. 95-1687
United States Court of Appeals,Third Circuit.
Apr 30, 1996
Appeal From:  E.D.Pa., No. 94-05315

1
AFFIRMED.